The opinion of the court was delivered, July 2d 1873, by
Mercur, J. —
The distinction now so strongly pressed by the counsel for the plaintiff, does not appear to have been made in the court below. The attention of the court was not called to the moral nature and consequences of the act of the insured, in either of the four written points upon which it was requested to charge the jury. Neither in answer to the points, nor in the general charge, was there any allusion to his comprehension of the moral aspect of the case. The court was considering the distinction of the physical life only of the insured. It was his physical life only that was covered by the policy of insurance. That was the only life, in the meaning of the contract that had been destroyed. The question which arose and which was considered by the court and jury, was whether he had sufficient mental capacity to comprehend intelligently that the act which he was about to commit would for ever destroy that life. Bearing in mind then that this was the subject-matter covered by the insurance, and that it was for the loss of this alone the action was brought, we will consider that portion of the charge specially assigned for error. It is this, “If at the time the pistol was fired, Isett was conscious of the act he was committing, and intended to take his life, and had sufficient mental capacity to comprehend and understand the nature and consequences of his act; then the defendants are not liable. If, on the other hand, he was not thus conscious, but acted under an insane impulse or delusion sufficient to impair his understanding or will, or if his reasoning power was so far overthrown by his mental condition, that he was incapable of exercising his judgment in regard to the consequences, then the defendants are liable.” We understand the fair import of this instruction to be this, to wit: if the insured possessed sufficient mental capacity to form an intelligent intent to take his own life, and was conscious that the act he was about to commit would effect that object, it avoided the policy. If, however, his mind was so far impaired that he was incapable of forming such an intent, and was unconscious of the effect of his action, upon his life, a recovery could be had. So under*181standing it, we cannot say there is any error therein. Upon a careful examination of the whole charge we discover nothing to change the general effect of the portion quoted. As no particular instructions were asked for, in regard to the moral nature and consequences of the act, the court is responsible for the general effect only of the charge. We will not draw upon our imagination to uncover anything beneath the reasonable and probable import of the charge. If taken as a whole, it was not calculated to mislead the jury, it is not error. Nor is the mere omission to charge upon a point to which the attention of the court was not called, cause for reversal: Raush v. Miller, 12 Harris 277; Weamer v. Juart, 5 Casey 257; Reeves v. Del., Lack. & West. R. R. Co., 6 Id. 454; Newman et al. v. Edwards, 10 Id. 32.
This view of the case makes it unnecessary to consider the conflicting authorities as to whether a policy is made void, if the insured comprehended the physical nature and consequences only of the act, and intended to destroy his life, although he did not comprehend its moral nature; or whether he must also have comprehended its moral character. As this distinction does not fairly arise in this case, and its consideration might involve us in an unprofitable discussion of the influences of different systems of theology, we refrain from expressing any opinion on it.
The case of Hartman v. Keystone Ins. Co., 9 Harris 466, is not in conflict with the charge of the court. It merely holds that if the insured committed suicide by swallowing poison, he died by his own hand. It does not profess to hold that self-destruction by the insured, in all cases, avoids the policy.
The charge of the court substantially covers all the points submitted by the plaintiff. We do not think the learned judge erred therein. Therefore the judgment is affirmed.